             Case 1:18-cv-00295-LY Document 63 Filed 08/02/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


COMMUNITY FINANCIAL SERVICES
ASSOCIATION OF AMERICA, LTD., and
CONSUMER SERVICE ALLIANCE OF
TEXAS,
                                                    Civil Action No. 1:18-cv-295
     Plaintiffs,

v.

CONSUMER FINANCIAL PROTECTION
BUREAU and KATHLEEN KRANINGER, in
her official capacity as Director, Consumer
Financial Protection Bureau,

     Defendants.


                                    JOINT STATUS REPORT

         Plaintiffs Community Financial Services Association of America, Ltd., and Consumer

Service Alliance of Texas, together with Defendants the Consumer Financial Protection Bureau

and Kathleen Kraninger, in her official capacity as Director of the Bureau, (collectively, the

“Parties”) submit this Joint Status Report pursuant to the Court’s Order dated May 30, 2019

(ECF No. 60).

         In this litigation, Plaintiffs challenge the Bureau’s “Payday, Vehicle Title, and Certain

High-Cost Installment Loans” rule (“Payday Rule” or “Rule”). The Rule contains two primary

components—underwriting provisions requiring lenders to assess borrowers’ ability to repay

before making covered loans and payments provisions governing lenders’ withdrawing payments
          Case 1:18-cv-00295-LY Document 63 Filed 08/02/19 Page 2 of 4



for covered loans from consumers’ bank accounts. The Rule established August 19, 2019 as the

compliance date for these provisions, but this Court stayed the compliance date by order dated

November 6, 2018 (ECF No. 53).

       As the Parties previously reported to the Court, the Bureau published two notices of

proposed rulemaking in the Federal Register on February 14, 2019: one that proposed to rescind

the Rule’s underwriting provisions, 84 Fed. Reg. 4252 (Feb. 14, 2019), and one that proposed to

delay the compliance date for those provisions, 84 Fed. Reg. 4298 (Feb. 14, 2019).

       On June 6, 2019, the Bureau issued a final rule that delayed the compliance date for the

underwriting provisions until November 19, 2020. That final rule was published in the Federal

Register on June 17, 2019, and will take effect on August 16, 2019. 84 Fed. Reg. 27907 (June

17, 2019). The Bureau is continuing to make progress on its other rulemaking, which proposed

to rescind the underwriting provisions.

       The parties are not requesting that the Court lift the stay of litigation or lift the stay of the

compliance date at this time.




                                                   2
          Case 1:18-cv-00295-LY Document 63 Filed 08/02/19 Page 3 of 4



Dated: August 2, 2019

Respectfully submitted,

MARY McLEOD                                     /s/ Michael A. Carvin
General Counsel                                   MICHAEL A. CARVIN
                                                   D.C. Bar No. 366784
JOHN R. COLEMAN
                                                   Admitted pro hac vice
Deputy General Counsel
                                                   macarvin@jonesday.com
STEVEN Y. BRESSLER                                CHRISTIAN G. VERGONIS
Assistant General Counsel                          D.C. Bar No. 483293
                                                   Admitted pro hac vice
 /s/ Kristin Bateman                               cvergonis@jonesday.com
KRISTIN BATEMAN (Cal. Bar No. 270913)             JONES DAY
KEVIN FRIEDL (NY Bar No. 5240080)                 51 Louisiana Avenue NW
Attorneys                                         Washington, DC 20001
Consumer Financial Protection Bureau              Telephone: (202) 879-3939
1700 G Street, NW                                 Facsimile: (202) 626-1700
Legal Division
Washington, D.C. 20552                           LAURA JANE DURFEE
Telephone: (202) 435-7821                         Texas Bar No. 24069653
Fax: (202) 435-7024                               ldurfee@jonesday.com
Kristin.Bateman@cfpb.gov                         JONES DAY
                                                 2727 North Hardwood Street
Counsel for Defendants Consumer Financial        Dallas, TX 75201
Protection Bureau and Kathleen Kraninger         Telephone: (214) 220-3939
                                                 Facsimile: (214) 969-5100

                                                Counsel for Plaintiffs




                                            3
          Case 1:18-cv-00295-LY Document 63 Filed 08/02/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

I hereby certify that on August 2, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to the following:

Michael A. Carvin
Christian G. Vergonis
Jones Day
51 Louisiana Ave., NW
Washington, DC 20001-2113

Laura Jane Durfee
Jones Day
2727 N. Harwood
Dallas, TX 75201



                                             /s/ Kristin Bateman
                                             Kristin Bateman
                                             Counsel for Defendants
